UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) January 17, 2013 BASSETT FURNITURE INDUSTRIES, INCORPORATED (Exact name of registrant as specified in its charter) VIRGINIA 0-209 54-0135270 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 3 BASSETT, VIRGINIA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 276/629-6000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events On January 17, 2013 Bassett Furniture Industries issued a news release relating to the declaration of a regular quarterly dividend of $.05 per share on outstanding common stock payable on March 1, 2013, to shareholders of record at the close of business February 15, 2013.A copy of the new release this information is attached to the report as Exhibit 99. Item9.01. Financial Statements and Exhibits Exhibit 99New release issued by Bassett Furniture Industries, Inc. on January 17, 2013. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BASSETT FURNITURE INDUSTRIES, INCORPORATED Date:January 17, 2013 By: /s/J. Michael Daniel J. Michael Daniel Title: Senior Vice President – Chief Financial Officer EXHIBIT INDEX Description Exhibit No. 99News release issued by Bassett Furniture Industries on January 17, 2013.
